t c memo united_states tax_court azael d perales petitioner v commissioner of internal revenue respondent docket no 28044-14w filed date azael d perales pro_se david k barnes and patricia p davis for respondent memorandum opinion lauber judge this whistleblower award case is before the court on a motion for summary_judgment filed by the internal_revenue_service irs or re- spondent respondent contends that he is entitled to summary_judgment as a mat- ter of law because the irs whistleblower office office did not initiate any ad- ministrative or judicial action on the basis of the information petitioner supplied and did not collect any proceeds as a result of that information see sec_7623 we will grant respondent’s motion background the following facts are derived from the parties’ pleadings and respondent’s motion papers including a declaration and the exhibits attached thereto petition- er resided in california when he filed his timely petition during petitioner filed with the office numerous form sec_211 applica- tion for award for original information the office’s processing of these forms resulted in the assignment of individual claim numbers these claims alleged that various governmental entities government officials and other individuals had failed to enforce various state and federal laws in a series of letters between date and date the office denied each of petitioner’s applications stating that t he information provided did not identify a federal tax issue upon which the irs will take action and that the information you provided did not result in the collection of any proceeds on date petitioner petitioned this court for review of the of- fice’s determinations respondent subsequently moved to dismiss for lack of ju- 1all statutory references are to the internal_revenue_code in effect at the relevant times and all rule references are to the tax_court rules_of_practice and procedure risdiction contending that the office had denied the last of petitioner’s claims in date more than seven months before he filed his petition see sec_7623 providing that petition must be filed within days of the irs deter- mination on date we granted respondent’s motion to dismiss as to of petitioner’s claims and denied the motion as to the remaining we conclud- ed that the office’s date letter constituted a determination with respect to the latter claims and that the petition was timely filed as to them the claims that remain were set forth in seven form sec_211 that petitioner filed between january and date in these claims petitioner alleged fraud waste abuse of taxpayer funds and criminal_law violations by various cal- ifornia government entities and officials breach of fiduciary duties by those same california government entities and by the u s department of justice failure to enforce fiduciary responsibilities by the foregoing entities and the irs and breach of duty by the u s court of federal claims on date respondent filed a motion for summary_judgment un- der rule in his motion respondent cited the office’s determinations that the irs had not commenced any administrative or judicial action on the basis of the information petitioner provided and that the irs had collected no proceeds as a result of that information we ordered petitioner to respond to the motion for summary_judgment on or before date we emphasized that if he disagree d with the facts set out in the motion he should point out the specific facts in dispute and explain why these factual disputes are important petitioner did not respond to our order and has not otherwise responded to respondent’s mo- tion for summary_judgment a summary_judgment standard discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment upon all or any part of the legal issues in controversy when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule a and b 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party sundstrand corp t c pincite however the nonmoving party may not rest upon the mere allegations or denials of his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite because petitioner did not respond to the motion for summary_judgment we could enter decision against him for that reason alone see rule d we will nevertheless consider the motion on its merits we conclude that no material facts are in dispute and that this case is appropriate for summary_judgment b analysis a whistleblower who provides the irs with information leading to com- mencement of action to collect taxes may be entitled to an award sec_7623 provides for nondiscretionary ie mandatory awards of at least and not more than of the collected_proceeds if all stated requirements are met before any award can be paid the statute requires that the secretary first proceed with an administrative or judicial action and then collect proceeds from the target taxpayer see 139_tc_299 aff’d 550_fedappx_10 d c cir 137_tc_183 while we have jurisdiction to review the irs’ award_determination sec_7623 does not give us authority to direct the irs to com- mence an administrative or judicial action see 136_tc_597 if the irs does not proceed with an administrative or judicial action there by definition can be no collected_proceeds and hence no whistleblower award see id pincite respondent attached to his motion for summary_judgment a declaration of cindy wilde one of the office’s lead tax examiners as shown in ms wilde’s declaration the office rejected all claims at issue these claims were over- lapping and substantially identical in essence they all alleged breach of duty or criminal_law violations by federal and state government officials the office’s processing unit sent petitioner rejection letters addressing all claims these let- ters are part of the record as these letters and ms wilde’s declaration establish the office did not initiate any administrative or judicial proceedings and it did not collect any proceeds on the basis of the information petitioner provided in his form sec_211 petitioner does not allege any material dispute as to these facts the initiation of an administrative or judicial action and collection of tax proceeds are necessary prerequisites to a whistleblower award see id pincite because petitioner has met none of the threshold requirements for a whistleblower award we will grant summary_judgment for respondent to reflect the foregoing an appropriate order and decision will be entered for respondent
